                                                                                                                                                ·--
                                                                                                                                  -                  '


                                                                                                                                            l
•
    AO 2458 (CASD Rev. 1119) Judgment in a Criminal Case
                                                                                                                   FILED                        II
                                                                                                                                                i
                                                                                                                   MAY 0 3 2019                 i

                                          UNITED STATES DISTRICT COl IRT                                                                        \
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK us DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT OF ~L~f~N,i~
                                                                                                                                                I
                                                                                                       BY          ---·                   -··-·
                  UNITED STATES OF AMERICA                              JUDGMENT IN A • "'I INALCASE
                                     v.                                 (For Offenses Committed On or After November l, 1987)

               VICTOR CARLOS DIAZ-VILLAREZ                                 Case Number:          18CR3420-DMS

                                                                        Frederick Carroll CJA
                                                                        Defendant's Attorney
    USM Number                       76215298
    D -
    THE DEFENDANT:
    lg] pleaded guilty to count(s)        2 of the Indictment

    D   was found guilty on count( s)
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
    Title & Section                   Natnre of Offense                                                                   Number(s)
    8 USC 1326                        ATTEMPTED REENTRY OF REMOVED ALIEN                                                     2




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count( s)

    [gJ   Count(s)   remaining                                    is          dismissed on the motion of the United States.
                     ~~~~~~~~~~~~~~-




          Assessment : $I 00.00 ordered waived.


    D     NTA Assessment*:
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
    [gJ   No fine                 D Forfeiture pursuant to order filed                                               , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                       May3 2019
                                                                       Date of Imposition of Sentence



                                                                       HON.Danri:~
                                                                       UNITED STATES DISTRICT WDGE
                                                                                               ---·-           -   ---·~   ---




AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                VICTOR CARLOS DIAZ-VILLAREZ                                               Judgment - Page 2 of2
CASE NUMBER:              18CR3420-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following reconunendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at _ _ _ _ _ _ _ _ _ A.M.
                                                              on - - - - - - - - - - - - - - - - - -
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                                                        to - - - - - - - - - - - - - - -
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR3420-DMS
